 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDProducts Salesmen'sAssociation,herein called the Independent Union,are labororganizations within the meaning of Section2 (5) of the Act.2.By refusing to reinstate or reemploy Mikal Wallace on April 9,1956,becausehe failed andrefused tosign a written statement repudiating and withdrawing acharge filed in his behalfwith the National LaborRelations Board,and by there-after on May7, 1956, requiring the withdrawalof said charge as a condition ofreinstatement to his former position,the Respondent engaged in unfair labor prac-tices within the meaning of Section8 (a) (4) of the Act.3.By eliminating route 15 on or aboutAugust 1, 1956, therebyremoving MikalWallace fromemployment as driver-salesman on a regular route, because of hisprevious union activities in behalf oftheOperatingEngineers and the filing ofcharges underthe Act, theRespondent discriminated in regard to hire and tenureof employment,to discourage membership in a labor organization,and therebyengaged in unfair labor practiceswithin themeaning of Section 8 (a) (3), and (4)of the Act.4.The aforesaidunfair labor practices are also unfair labor practiceswithin themeaning of Section 8 (a) (1), and affect commerce within the meaning of Section2 (6) and(7) of the Act.[Recommendations omitted from publication.]Local 926, International Union of Operating Engineers, AFL-CIOandArmco Drainage and Metal Products,Inc.Case No.10-CC-308.March 24, 1958DECISION AND ORDEROn May 24, 1957, Trial Examiner Sidney Asher issued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged in certain unfair labor practices within the meaning of Sec-tion 8 (b) (4) (A) of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the limited scope of the recom-mended order, and the Respondent filed a statement in lieu ofexceptions, indicating that it did not wish to file exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the statement in lieu of exceptions,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with themodifications in the order noted below.The statement in lieu of exceptions raises no question material to adecision by the Board.The Respondent's willingness to comply withthe recommendations of the Trial Examiner cannot impair the right120 NLRB No. 27. LOCAL 926189of the General Counsel, as a party, to take exceptions thereto and tohave Board consideration thereof.'1.The Trial Examiner concluded that the posting of notices at thejob site of Armco's project was unnecessary because, among otherthings, Columbus' employees were no longer working on the projectand picketing had ceased.The General Counsel excepts to this con-clusion on the ground that the gravamen of the Respondent's viola-tion of Section 8 (b) (4) (A) is not the inducement of Columbus'primary employees but the inducement of employees of other andsecondary employers; and that the appropriate remedy is one whichrequires the Respondent to post a notice on the job site, so as tonotify such secondary employers that their employees will not inthe future be induced to engage in similar work stoppages.Wefind merit in this exception and shall therefore modify the orderaccordingly.'2.The recommended order requires the Respondent to cease anddesist from engaging in strikes or the inducement of secondaryemployees where an object is to force anyone to cease doing businesswith Columbus Construction Company, the primary employer herein.The General Counsel excepts to the proposed order as affording inade-quate protection to Armco, the Charging Party and other employersArmco may engage. Because the Respondent has engaged in similarviolation in respect to other employers in the area,' the General Counselargues that it can reasonably be expected that the Respondent willcontinue to commit similar violations in the future.He thereforerequests the Board to enlarge the order to extend protection againstconduct violative of Section 8 (b) (4) (A) to "any other employeror person."Under the circumstances, we find merit in this exceptionand shall modify the order accordingly.'ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent Local 926, Interna-'Rules and Regulationsof the NationalLabor Relations Board, Series 6, as Amendedand Statementsof Procedure, Sec. 101 11 ; Sec. 10 (e) of the Act;and Sec. 8(b) of theAdministrative Procedure Act, 5 U S C Sec 1009 (b).3E g., Local 47,International Brotherhood of Teamsters,etc. (Texas Industries,Inc.),112 NLRB 923, 92613Local926,InternationalUnion of Operating Engineers,AFL-CIO (Campbell CoalCo ), Case No. 10-CC-187, consentdecree enforcingsettlementagreement, issued Janu-ary 28, 1957 ;the same,Case No. 10-CC-173, consentdecree enforcing settlement agree-ment, issued June 24, 1957(not published).'International Brotherhood of Teamsters,etc.,LocalNo. 554, AFL-CIO (Clark Bros.Transfer Company),etal, 116 NLRB 1891, 1893-1894;United Brotherhoodof Carpen-ters and Joiners of America,AFL-CIO, etal. (Wendnagel h Company),119 NLRB 1444. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Unionof Operating Engineers,AFL-CIO, itsofficers,repre-sentatives,agents, successors,and assigns,shall :1.Cease and desistfromengaging in, or inducingor encouragingthe employees of any employer, other than Columbus ConstructionCompany,to engagein, a strike or concertedrefusalin the course oftheir employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles,materials,or commodities,or to perform any services, where an object thereof is to force orrequire any employer or other personto cease using, selling, handling,transporting, or otherwise dealing in the products of, or to cease doingbusinesswith, Columbus Construction Company, or with any otheremployer or person.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its offices and meeting places, copies of the noticeattached to the Intermediate Report marked "Appendix." ICopiesof said notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof,and be maintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to members ofLocal 926 are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced,or covered by any other material.(b)Mail to the Regional Director for the Tenth Region signedcopies of the notice attached to the Intermediate Report marked"Appendix," 6 for posting, at the job site of Armco's College Parkproject, for sixty (60) consecutive days, in places where notices toemployees are customarily posted; if Armco is willing to do so.(c)Notify the Regional Director, in writing within ten (10) daysfrom the date of this Decision and Order, what steps the Respondenthas taken to comply herewith.6 This notice is amended by substituting for the words,"The Recommendations of aTrial Examiner,"the words"A Decision and Order."In the event this Order is enforcedby a decree of a United States Court of Appeals,the notice shall be amended by substi-tuting for the words"Pursuant to a Decision and Order,"the words"Pursuant to aDecree of the United States Court of Appeals,Enforcing an Order."6 See footnote5, supra.INTERMEDIATE REPORTThisproceeding involves chargesthat Local926, International Union of OperatingEngineers,AFL-CIO,Atlanta, Georgia, herein called the Respondent,since on orabout January24, 1957,has engaged in, and induced and encouraged employees ofArmcoDrainage and Metal Products,Inc., the ChargingParty,herein called Armco,Cleveland Electric Company, herein called Cleveland,and Hunter Plumbing &Heating Company, herein called Hunter,and the suppliers of Armco,Cleveland andHunter,to engage in, strikes or concerted refusals in the course of their employmentto use, manufacture,process, transport,or otherwise work on goods, or articles andmaterials or commodities or to perform services for their employer, an object orpurpose thereof being to force or require Armco,Hunter, Cleveland,and theirsuppliers and other employers and persons,to cease doing business with Columbus LOCAL 926191Construction Company, herein called Columbus. It is alleged that this conductviolated Section 8 (b) (4) (A) of the National Labor Relations Act, as amended(61 Stat. 136), herein called the Act.After the issuance of a complaint by theGeneral Counsdi 1 and the filing of an answer by the Respondent, a hearing washeld before me on April 2 and 3, 1957, at Atlanta, Georgia.All parties wererepresented and participated fully in the hearing.After the close of the hearing,the transcript was corrected in one respect, without objection.Each party has fileda brief and all briefs have been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTION OF THE BOARDColumbus Construction Company, herein called Columbus, is a Georgia corpora-tion,with its principal office and place of business at Columbus, Georgia. It hasno fixed office in any other State.Columbus is engaged in heavy construction workand annually performs services outside the State of Georgia valued at more than$400,000.In view of the allegations of the complaint and the evidence that, atallmaterial times, the Respondent was engaged in a dispute with Columbus, butwas not engaged in a dispute with any other employer named in the complaint, it isclear that Columbus is the alleged primary employer.Moreover, Columbus'operations are sufficient to meet the Board's jurisdictional tests applicable to suchenterprises.2It is accordingly found that Columbus is, and at all material timeshas been, engaged in commerce within the meaning of the Act, and that it willeffectuate the policies of the Act for the Board to assert jurisdiction in this proceeding.The above findings have been reached without reference to the allegation of thecomplaint that, in 1956, Armco (the secondary employer) shipped products valuedatmore than $500,000 from its East Point, Georgia, plant to customers outside theState of Georgia. It is true that, for jurisdictional purposes, the secondary employer'soperations must be considered.But this is limited to the extent that the secondaryemployer's operations are affected by the conduct involved.3Here, the Respondentpicketed only at Armco's construction project near College Park, Georgia.Thereis no showing that Armco's operations at East Point, an entirely separate establish-ment 4 miles away, were affected.Hence the extent of Armco's operations at EastPoint is immaterial.U. THE RESPONDENTThe complaint alleges, the answer admits, and it is found,that Local 926,Inter-national Union of Operating Engineers,AFL-CIO,is,and at all material times hasbeen, a labor organization within the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The project involvedIn the fall of 1956, Armco began to build a new fabricating plant near CollegePark, Georgia, about 100 miles from Columbus' office in Columbus, Georgia. InOctober 1956, Armco awarded to Columbus the contract for all the clearing, grubbing,grading, concrete work, and drainage work on the project, and Columbus then beganoperations on the job.Columbus' employees reported daily directly to the jobsite.They included operating engineers, carpenters, concrete finishers, and laborers.The carpenters were members of United Brotherhood of Carpenters and Joiners of1 The designation General Counsel is intended to include the General Counsel of theNational Labor Relations Board and his representative at the hearing.2 Jonesboro Grain Drying Cooperative,110 NLRB 481, 483-484.3Truck Drivers' Local Union No.649,International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, AFL (Jamestown Builders' Exchange,Inc.),93 NLRB 386, 387;United ConstructionWorkers, affiliated with United MineWorkers of America, et at. (Kanawha Coal Operators' Association),94 NLRB 1731,1732, enf. 198 F. 2d 391, cert. denied 344 U. S. 876;Local Union No. 830, Brewery and BeerDistributor Drivers, Helpers, and Platform Men, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL (Earl Vann),106NLRB 405, 406;Marie T. Reilly, d/b/a Reilly Cartage Company,110 NLRB 1742, 1744;andInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, General Drivers and HelpersLocal No.554,etal.(McAllister Transfer, Inc.),110 NLRB 1769, 1771, 1772. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica.By mid-November 1956, Columbus had completed 75 to 80percent ofthe heavygrading.Armco awarded to Hunter the contract for theinstallationof all plumbing facili-ties andfixtures.To cleveland was given the contract for the installation of allpowerand lighting circuitsand fixtures.Hunter began working on the project lateinNovember 1956, and Cleveland early in December 1956. In the middle ofJanuary 1957, Armco commencedsteelerection work on the projectusing its ownemployees, who were membersof InternationalAssociation of Bridge, Structuraland Ornamental Iron Workers.4The job site had three vehicularentrances and was alsoentered by a privaterailroad siding.The employees of Columbus, Cleveland, Hunter, and Armco usedthe entrances to the job site jointly.B. The dispute between the Respondent and ColumbusTommy Archer was the Respondent'sbusinessrepresentative duringthe time inquestion, and T. L. Wright was its presidentand assistantbusiness representative.The parties stipulated, and it is found, that Archer and Wright were, at all materialtimes, agentsof the Respondent.O. T. Summers, construction superintendent on the job for Columbus, testifiedthat in mid-December 1956, he was visited at the job site by Archer.According toSummers, Archer asked to see C. E. McRee, president of Columbus; Summers repliedthatMcRee was not there; and Archer then asked if Summers knew what McRee"was going to do about the non-unionoperators on the job," adding that "he did notwant to have to shut the job down" and that he thought he and McRee "could reachan agreement."Archer placed his conversation with Summers somewhat later,"a week or so" before January 24, 1957.According to Archer's version, he wasaccompanied by Frank King, an official of International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America; Archer asked if Summerswould mind if he talked to employees of Columbus about joining the Union;Summers replied that he did not want the employees interfered with while theywere working on the project; Archer then asked if Summers would "mind" if Archer"put a picket up out there and advertise to the people to join the union"; and Sum-mers answered, "No, sir; I certainly wouldn't. Just go right ahead and help your-self."On rebuttal, Summers denied that Archer had requestedpermission totalk to employees of Columbus or had asked if he might place an organizationalpicket near the job.King did not testifyIn mid-December 1956, Wright visited the job site, accompanied by King.Hetalked to a Mr. Sellers, grade superintendent for Columbus on the job, and attemptedto persuade Sellers "that it was the best thing for his company to work organizedlabor."A few days later, Wright returned to the job site alone and spoke to McRee.According to McRee, Wright requested him to signa unioncontract "on all myjobs";McRee refused on the ground that he "felt like it would handicap my busi-ness";Wright "stated that there was only one thing left for him to do, and that wasclose the job down"; McRee pointed out "that within a week or ten days of goodweather we would be through with the grading on that job"; and Wright replied,"Well, you have really put me on the spot moving in here on this job like this andgetting it almost completed before we knew you were on the job."Wright gave asomewhat different version of this conversation.According to Wright, there wasa discussion "about organized labor and the way it operated," with Wright pointingout the advantages of using organized labor, and attempting to persuade McRee"to use our people."Wright denied that he had threatened to close down the job.One other alleged prepicketing conference between representatives of the Respond-ent and Columbus should be mentioned here. Summers testified that during thesecond week of January 1957, Wright and King visited the job site; Wright askedSummers if he knew what McRee "intended to do aboutsigning acontract"; Sum-mers replied that he (Summers) had nothing to do with that; Wright stated that"they were going to shut the job down if he did notsigna contract," and that he(Wright) "was goingto see that the job wentunion allthe way."Wright denied4A. J. Dugas, erecting supervisor for Armco, testified that some of the Armco em-ployees used on this job were members of the RespondentOn the other hand TommyArcher, business representative of the Respondent, testified that he personally knew "justabout all the members" and that to his knowledge no member was employed at the jobsiteI deem it unnecessary to make a finding as to whether or not any members of theRespondent ever worked at the job site. LOCAL 926193that he had everspoken toSummersany placeor anytime before the hearing inthe instant case.King did not testify.I deem it unnecessarytomake detailedfindings asto what was said by eachparticipant in each of these conversations.Such specificity would undulyenlargethis report without serving any useful function.On the basis of the record as awhole, however, it is found that since mid-December 1956, the Respondent hasbeenengaged in a dispute with Columbusregardingthe employment by Columbusof a nonunionoperating engineeror engineers 5 on the Armco project at CollegePark, and/or Columbus' refusal tosign a contractwith the Respondent governing theterms andconditions of employmentof its operating engineerson all its jobs.To what extent was any other employer embroiled in this dispute prior to thebeginningof the picketing?Wilbur C. Edwards, productionengineerfor Armcoon the job, testified that in mid-November 1956, he received a telephone call athis office at the job site from someone purporting to be Archer who stated thatArmco had contracted work to Columbus,a nonunionfirm, that he had in the pastrecommended Armco as a unionorganization,but would not continue to do so inthe future if Armco let contractsto nonunionfirms; and requested that the contractwith Columbus be canceled.According to Edwards, he replied that he would notcancel the contract with Columbus because it was Armco's policy to let work indis-criminately to unionand nonunionfirms.Edwards admitted that he had nevertalked to Archer before or since this telephone conversation and that he did notiecognizethe voice of the person to whom he was speaking. Indeed, he testifiedthat "it could have been anyone's voice." In view of the failure to identify thevoice of an incoming telephone call, all the evidence concerning the call wasclearly inadmissible in evidence.6However, as it was received without objection,itmust "be considered and given its natural probative effect." 7Archer denied thathe ever had any telephone conversation with Edwards.Moreover, there is no inde-pendent evidence that the Respondent knew of Columbus' presence on the Armcoproject beforemid-December. Indeed, according to McRee, in mid-DecemberWright expressed pique that Columbus' part of the projectwas "almostcompletedbefore we knew you were on the job." I am therefore convinced that Edwards'testimony concerning a telephone conversation with an unidentified person in No-vember 1956, has verylittle,ifany, "natural probative effect." It is accordinglyfound that the General Counsel has failed to prove by a fair preponderance of theevidence that, before the picketing began, any authorized representative of theRespondent communicated with any official of Armco or any other neutral employerrelative to the Respondent's dispute with Columbus.The answer admits, and it is found, that the Respondentwas not engaged in anyprimary dispute with Armco, Cleveland, or Hunter during anymaterial time.C. The picketingBetween 1 p. in. and 2:30 p. in. on January 24,1957, Archerand Wright posted apicket onthe highwayleadingto the Armcoproject at College Park.8He wassupplied with leaflets and carried a sign which read: "The engineers on this job arenonunion and are invited to become members of EngineersLocal Number 926,AFL-CIOand enjoy the benefits being received by Union Engineers."The exactmanner of the picket'sposting is in dispute.Summers testified thata Chevroletautomobile containingWright and two other men (presumably Archer and thepicket)"drove down into the job site, made a circle,blew their horn aboutthree times,and started driving back towards the street.And when they did, the5McRee testified that on January 24, 1957, Columbus had only 2 pieces of equipmentat the job site and employed only 1 operating engineer thereArcher testified that, fromhis observation of the equipment on the job site at the time, 6 or 7 operating engineersmust have been employed by Columbus there. I deem it unnecessaiy to determine thenumber of operating engineeis employed by Columbus on the jobeperson first calling upis the very one to be identified, his mere purporting to be A is suffi-cient"(Emphasis in original ]See alsoCommonwealth v. Harros,232 Mass. 588 ; andMurphy v. Jack,142 N Y. 215.1Diaz v. U. 8,223 U. S 442, 4508 There was testimony by Archer, Wright, and the picket regarding the instructionswhich Archer and Wright gave the picket I deem such testimonyimmaterial.483142-59-vol. 120-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob steward for the Iron Workers . . . started gathering up its men, and they beganto pick up their tools and went on out."According to Summers, this occurredbefore the picket was stationed on the highway. J. W. Reid, a witness for theGeneral Counsel, testified that on January 24,9 he was employed by Armco at theproject as a steel erector, and denied that he heard any automobile horn beingblown.He further testified that he was a member of the Iron Workers, anddenied that the Iron Workers' steward on the job said anything to him aboutceasing work.Loyd J. Reese, another witness for the General Counsel, testified tothe same effect.He denied that he saw any automobile drive on the job site orthat he heard a horn blowing on January 24.Archer, Wright, and Wade H. Dooley,the picket in question, all denied that they had entered the job site on January 24,and Archer further denied that on that date he owned a Chevrolet automobile.Dooley further denied that he drove to College Park that day in the same car withArcher and Wright, testifying that he rode alone in his own automobile behindthe one occupied by them. In my opinion, the denials of Archer, Wright, andDooley regarding the alleged horn-blowing incident are bolstered by the failure oftheGeneral Counsel to produce any witness other than Summers who saw theautomobile enter the project or heard its horn blown.Accordingly, I credit thesedenials.Moreover, as Reid and Reese, who were members of the Iron Workers,denied that the Iron Workers' steward on the project suggested that the steel erectorsstop work, I find that no such incident occurred.Just before the picket appeared, there were four groups of employees workingsimultaneously at the job site: the employees of Columbus, the steel erectors em-ployed by Armco, the plumbers employed by Hunter, and the electricians whoworked for Cleveland.When the picket made his appearance, the employees ofColumbus continued to work; so also apparently did Hunter's emloyees.But thesteel erectors employed by Armco and the electricians who worked for Clevelandceased working and left the job siteReid and Reese testified that a group ofArmco's steel erectors then approached Archer on the highway and Reid and Reeseasked Archer what the trouble was, and that Archer, without mentioning the nameof any specific firm, replied that the picket was there because "there was non-unionoperators on the job."Archer denied generally that he ever approached employeesof employers other than Columbus and requested their cooperation.He admitted,however, that on January 24, a group of steel erectors employed by Armco came outto where he was stationed on the highway and began a conversation with him. Inview of this admission, I find that on January 24, after the picket took up his posi-tion, a conversation took place between Archer and a group of Armco's employeessubstantially as related by Reid and Reese.On January 25, A. J. Dugas, erecting supervisor for Armco, telephoned toArcher and asked him why a picket had been placed on the College Park project.According to Dugas, the conversation then proceeded as follows:ARCHER: The picket is there because Columbus Construction is using non-union operators on the equipment out there.DUGAS: Can we work out anything to go to work out there, so we can getthe job done?ARCHER: The only thing we can work out is if Columbus Construction wouldgo union on all its jobs.DUGAS: In all probability we could persuade Columbus Construction to useunion operators for this particular job, but so far as making Columbus Con-struction use union operators on all its jobs, we have no control whatsoever.Suppose we let Columbus Construction finish their job and then move off, andthen we will go to work, what would happen?ARCHER: In all probability I would still leave the picket on the job if ColumbusConstruction finished the job.DUGAS:What can be worked out?ARCHER: If you cancel your contract with Columbus Construction and thengive it to union contractors, or if Columbus Construction goes union on allits jobs, then I will take the picket off the job. I always thought Armco wasa pretty good outfit, because they worked union on all their jobs, but at thisparticular time I do not think too much of Armco for giving a contract to anon-union contractor.Ducns: It is the company's policy not to make any discrimination when theygive contracts, whether they are union or not union.9 All dates hereafter refer to the year 1957, unless otherwise specified. LOCAL 926195Archer gave a somewhat different version of this conversation.According tohim, he told Dugas that the purpose of the picketing was to organize the operatingengineersemployed by Columbus.Archer denied that he had demanded thatColumbus be removed from the job.Based upon my observation of the demeanorof the witnesses while testifying, I credit Dugas' version of this telephone conversationas moreaccurate than that of Archer, and find that Archer asked Dugas to cancelArmco's contract with Columbus.On February 12, at McRee's request, McRee conferred with Archer and Wrightin a hotel room in Atlanta, Georgia.All three testified as to what was said, andtheir versions were not entirely in agreement. I do not consider it necessary tomake any detailed findings as to everything that transpired during this conference,but deem it sufficient to find-as all three testified-that among other things said,McRee requested Archer and Wright to remove the picket from the College Parkproject and they declined to do so.On February 13, Armco filed the instant charges.On February 18, the picketsign was replaced by one reading: "Operating Engineers Local Union Number 926,AFL-CIO picketing Columbus Construction Company for the purpose of organiza-tion.We invite the employees of Columbus Construction Company to join ourLocal Union.See our leaflet."On March 4, Columbus completed work on its contract with Armco, and removedits equipment and employees from the job site.Thereupon, the Respondent's picket-ing of the job site ceased.The steel erectors employed by Armco, who hadrefrained from working at the job site during the picketing, then resumed workthere.The complaint in the instant case was filed on March 6.During the entire period in question, January 24 through March 4, Dooley wasthe only picket on duty at the job site. So far as the record shows, his picketingwas peaceful and orderly and he picketed only during times when employees ofColumbus were present on the job site.He did not hand out any leaflets.The General Counsel introduced the testimony of several witnesses tending toshow that Dooley attempted to persuade truckdrivers employed by neutral carriersnot to make deliveries at the job site consigned to Columbus, Armco, and Cleveland.Some testified that Dooley said the job was on strike. Similarly, the Charging Partyelicited testimony designed to demonstrate that Dooley attempted to dissuade em-ployees of Atlanta West Point Railroad from delivering a cargo of steel consignedto Armco at the job site via Armco's private siding.Dooley in substance deniedall this, testifying that he spoke to nobody except his cousin,someneighbors, somejob applicants, and a single truckdriver who asked where the Armco job site was.In view of my disposition of the issues hereafter on other grounds, if the incidentshad occurred as related by the General Counsel's witnesses, that would not affectthe scope of the order hereafter recommended.Accordingly, I will not resolvethis conflict in the testimony.10D. Inducement and encouragementIn order to prove that there has been a violation of Section 8 (b) (4) (A) ofthe Act, the General Counsel must show, among other things, that the Respondentinduced and encouraged the employees of a neutral secondary employer to refuseconcertedly to perform services for their employer. In terms of the instant proceedingthe question is: Has it been shown that the Respondent induced and encouraged,employees of Armco to refuse concertedly to perform services for Armco, employees,ofHunter to refuse concertedly to perform services for Hunter, or employees ofCleveland to refuse concertedly to perform services for Cleveland? In this connectionit should be borne in mind that the picket was admittedly placed at the job site atthe instigation of authorized agents of the Respondent acting within the scope of-their authority, and that this was done at a time when the job site harbored employees-of three neutral employers-Armco, Hunter, and Cleveland.The Board has set,forth these principles:(1) the maintenance of a traditional picket line before employee entrances-wholly apart from the literal appeal of thesignscarried by the pickets-consti-tutes an act of inducement and encouragement of employees who must performservices behind the picket line,to engagein a concerted refusal to performservices for their employer; and (2) such picketing-whether or not it succeedsin bringing about a strike or concerted refusal by employees to perform work-is10 SheetMetal Workers International Association, Local No 51 (W H. Arthur Com-;pany),115 NLRB 1137, 1139. 196DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin the reach of Section 8 (b) (4) of the Act, if it is directed to one of theobjectives therein prohibited.11It follows that, from January 24 to March 4, 1957, the Respondent induced andencouraged the employees of Armco, Hunter, and Cleveland to refuse concertedlyto perform services for their respective employers.E. Legality of the abjectWe turn now to the major issue in the case. The complaint alleges, and theGeneral Counsel contends, that an object of the Respondent's conduct was "toforce or require Armco, Hunter, Cleveland, and their suppliers and other employersand persons, to cease doing business with Columbus."On the other hand, theRespondent maintains that the sole purpose of its conduct was to organize theoperating engineers employed by Columbus.Both Archer and Wright testifiedthat the only reason a picket was placed on Armco's College Park job was to organizeColumbus' operating engineers. In this connection, Archer admitted that he hadnot approached any of Columbus' employees and appealed directly to them to jointhe Respondent, but explained this as follows:Q. Did you get to talk to any of them?-A. I did not personally, no, sir.Q.What stopped you?-A. Well, I could not go on the job, and they did notsee fit to come out and talk to me.Q. Did you know where their homes were?-A. No, sir.Q. Any way of finding out?-A. No, sir. I did not have any way of findingitout.Let us examine this explanation in the light of standards established by the Boardfor application to common-situs picketing. In theMoore Dry Dockcase the Boardsaid:When a secondary employer is harboring thesitusof a dispute between a unionand a primary employer, the right of neither the union to picket nor of thesecondary employer to be free from picketing can be absolute. The enmeshingof premises andsitusqualifies both rights.In the kind of situation that existsin this case, we believe that picketing of the premises of a secondary employerisprimary if it meets the following conditions: (a) The picketing is strictlylimited to times when thesitusof dispute is located on the secondary employer'spremises; (b) at the time of the picketing the primary employer is engagedin its normal business at thesitus; (c)the picketing is limited to places reasonablyclose to the location of thesous;and (d) the picketing discloses clearly that thedispute is with the primary employer.12Assuming, without deciding, that criteria (a), (b), and (c) were met here, I amconvinced that criterion (d) was not.There are two reasons for concluding thatthe Respondent's picketing of the Armco project did not clearly disclose that thedispute was with Columbus. In the first place, the original picket sign used didnot mention Columbus, but on the contrary referred generally to "this job." It isno answer to point to the word "engineers" and urge that Columbus was the onlyItKnit Good Workers' Union, Local 155, International Ladies' Garment Workers' Union,AFL-CIO (James Knitting Mills, Inc ),117 NLRB 1468. See alsoLocal 50, Bakery andConfectioneryWorkers International Union of America, AFL-CIO (Arnold Bakers Inc.),115 NLRB 1333, 1337-1341 ; andLocal No 25, Bakery it Confectionery Workers Interna-tional Union of America, AFL-CIO (King's Bakery, Inc ),116 NLRB 290, 293.12 Sailors'Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547, 549.These criteria have had court approvalN I. R B. v. Service Tiade Chauffeurs, Sales-men it Helpers Local 145, et at.,191 F 2d 65, 68 (C. A2) , John A Ptezonkc d/b/a StoverSteelService v.N. L R.B., 219 F. 2d 879, 883 (C. A. 4) ; NL R. B v Chauffeurs,Teamsters,Warehousemen it Helpers Local Union No. 135 (Hoosier PetroleumCo ), 212F 2d 216, 219 (C A.7) ; N. L. R B. v. Local Union No.55,et al.,218 F. 2d 226, 231(C. A. 10) ; andSales Drivers, Helpers it Building Construction Drivers Local Union 859,of International Brotherhood of Teamsters, Chauffeurs, Warehousemen it Helpers of Amer-ica,AFL v. N. L. R. B,229 F. 2d 514 (C. A., D. C. 173), cert. denied 351 U. S. 972.See alsoN. L. R. B.v.AssociatedMusicians Local 802, AFL, etal.,226 F. 2d 900, 905(C. A. 2), cert. denied 351 U S 962 But compareN L R B. v General Drivers, Ware-housemen and Helpers, Local968(Otis Massey Co.),225 F. 2d 205, 209-210 (C. A. 5), cert.denied 350 U. S. 914. LOCAL 926197employer on the project using operating engineers.The Board has in the pastdisagreed with a similar contention made in another case 13 and it is now rejectedhere.It is also urged that the change in the wording of the picketsignon February18,when Columbus' name appeared thereon for the first time, cures any priorillegality.I cannot agree.The change came after the filing of charges againstthe Respondent and at a time when the previous picket sign had already caused thewithdrawal from the project of employees of Armco and Cleveland.And thechange in wording manifestly came too late to undo the harm done or to appriseemployees of neutral employers long since departed from the scene that there wasno intent to put pressure on them. It is therefore found that the change in thewording of the picket sign is insufficient to offset the convincing evidence, furtherdiscussed below, that an object of the picketing was to force Armco to cancel itscontract with Columbus.14In the second place, Archer's statements on January 24, on the highway near thejob site to Reid,Reese, andothersteelerectors employed by Armco that "there wasnon-unionoperators on the job"-without naming Columbus as the employer ofthe nonunion workmen-did not clearly indicate that the Respondent's appeal wasconfined to employees of Columbus. In view of this statement and the wordingof the first picketsign,I conclude that theMoore Dry Dockstandards have notbeen met.The failure of the picketing to meet the conditions laid down inMoore Dry Dockisnot,however, the only indication here of the illegal intent of the Respondent.Thus, on January 25, Archer informed Dugas that the picket would be removed ifArmco canceled its contract with Columbus. It is true that such a statement did notitself constitute inducement or encouragement violative of the Act, as it was addressedto a supervisor rather than to employees. It may nevertheless be considered indetermining the object of the picketing.15And in my opinion it clearly points toan attempt to involve the employees of Armco, a neutral secondary employer, inthe primary dispute between the Respondent and Columbus.I conclude that an object of the Respondent's picketing of the College Parkproject was to force Armco to cancel its contract with Columbus, an object pro-scribed by Section 8 (b) (4) (A) of the Act. This finding is bottomed solely onthese three factors: (1) the wording of the first picket sign; (2) the statement madeby Archer on January 24, to a group of Armco's workers that there were nonunionoperators employed on the job; and (3) the statement made by Archer on January 25,toDugas that the picket would be removed if Armco canceled its contract withColumbus.The complaint furtheralleges, andthe General Counsel contends, that an addi-tional object of the Respondent's conduct was to force Hunter and Cleveland tocease doing business with Columbus.However, Summers testified without con-tradiction that, during the period in question, Columbus was not doing any businesswith either Hunter or Cleveland. It follows that the Respondent could not havehad as an object to compel Hunter or Cleveland to cease doing business withColumbus. I so find. It may well be that one of the Respondent's objects wasto force Hunter and Cleveland to cease doing business with Armco (with whomthey were under contract) in order to force Armco, in turn, to cease doing businesswith Columbus.16Butthisneed not be decided, as it was not alleged in thecomplaint.18Local Union No. 55, and Carpenters DistrictCouncil of Denver and Vicinity, affiliatedwith United Brotherhood of Carpenters and Joiners of America, A. F. of L (Professionaland Business Men's Life Insurance Co.),108 NLRB 363, 367, enfd. 218 F. 2d 226(C. A. 10).14Brotherhood of Painters, Decorators & Paperhangers of America, Local Union No.1730 (Painting and Decorating Contractors of America, Georgia State Council, AugustaChapter),109 NLRB 1163, 1167-1168."International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Building Material & Construction, Ice if Coal Drivers, Warehousemen if Yard-men,Local No. 659, AFL-CIO (Ready Mixed Concrete Company),117 NLRB 1266, foot-note 3; andLocal Union No. 55, and Carpenters District Council of Denver and Vicinity,affiliatedwith United Brotherhood of Carpenters and Joiners of America, A. F. of L.(Professional and Business Men's Life Insurance Company), supra16lnternational Brotherhood of Electrical Workers, Local 501, et al. (Samuel Langer)v.N. L. R. B.,181 F. 2d 34, 37 (C. A. 2), affirmed 341 U. S. 694. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. The defense of mootnessThere remains the Respondent's claim that this proceeding is now moot.Counselfor the Respondent points out that, as Columbus has completed its contract, therewill be no more occasion to use operating engineers on the Armco job, that picketingof that project by the Respondent has ceased, and that the Respondent has nointention of resuming such picketing.From this it is urged that the matter is moot.The contention of mootness is lacking in merit.The gravamen of the violationwas the Respondent's pressure upon the employees of Armco, a neutral employer,aimed at disrupting Armco's relations with Columbus.The use of such secondarypressure on the Armco project may realistically be viewed merely as a sample ofwhat might be repeated, if not prohibited, on other projects on which Columbusmay be employed in the future.Moreover, the underlying dispute between theRespondent and Columbus has not been resolved. This defense is thereforerejected.17Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local 926, International Union of Operating Engineers, AFL-CIO, is a labororganization within the meaning of Section 2 (5) of the Act.2.By inducing and encouraging employees of Armco Drainage and Metal Prod-ucts, Inc., Cleveland Electric Company, and Hunter Plumbing & Heating Company,to engage in a concerted refusal in the course of their employment to performservices for their respective employers, with an object of forcing or requiring ArmcoDrainage Company to cease doing business with Columbus Construction Company,theRespondent has engaged in unfair labor practices within the meaning ofSection 8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices, occurring in connection with the opera-tions of Columbus Construction Company, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and tend to burdenand obstruct commerce and the free flow thereof, and therefore constitute unfairlabor practices affecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.4.The allegation of the complaint that an object of the Respondent's conductwas to force or require Cleveland Electric Company or Hunter Plumbing & HeatingCompany to cease doing business with Columbus Construction Company has notbeen sustained.[Recommendations omitted from publication.]11N L. R B. v Local 74, United Brotherhood of Carpenters d Joiners of America,AFL, et W,341 U. S. 707, 715; andGeneral Drivers, Chauffeurs, Warehousemen andHelpers Union, Local No 886, AFL-CIO v N. L R. B.,247 F. 2d 71 (C. A, D C )APPENDIXNOTICE TO ALL OUR OFFICERS, REPRESENTATIVES, AGENTS, AND MEMBERSPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, you are notified that:WE WILL NOT engage in, or induce or encourage employees of any employerother than Columbus Construction Company to engage in, a strike or concertedrefusal to perform any services designed to force anyone to cease doing businesswith Columbus Construction Company.LOCAL 926, INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.